Per Curiam.
When the action is not one of those mentioned in sections 392, 393 of the Code of Civil Procedure, and the defendant resides without the county where it has been commenced, it is the right of the defendant, upon satisfying the court of his residence, to have the place of trial changed, if, at the time he appears and answers, or demurs, he files an affidavit *501of merits and demands in writing that the trial be had in the proper county. (Code Civ. Proo, §396.)
The affidavit of merits was sufficient.
Order affirmed.